DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/27/2018, in which claims 
1-6, 15, 20, 21 and 26-28 are considered below.
                                                    Allowable Subject Matter
Claims 1-6, 15, 20, 21 and 26-28  are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with ROBERT FISH (Reg. No. 33,880).
The application has been amended as follows: 
The claims:
1.  (Currently Amended) A rotorcraft having a direction of flight when the rotorcraft is in flight, comprising:
a fuselage;
a turntable mounted on the fuselage,
a wing mounted on the turntable such that the wing rotated at least 30° away from vertical to 	a fuselage axis in a top view;
a first nacelle with a first tiltrotor mounted on a left side of the wing, and a second nacelle with a second tiltrotor mounted on a right side of the wing; 
wherein each of the first and second nacelles are tiltable during flight between forward and vertical flight positions;
wherein each of the first and second nacelles extend downward from the wing when in the vertical flight positions; and
wherein a top of the fuselage is tapered such that the first and second nacelles positioned over the fuselage. 
2.  (Currently Amended) The rotorcraft of claim 1, wherein when the rotorcraft has a longitudinal axis, and the wing is rotatable on the turntable to a position substantially parallel to the longitudinal axis during flight.
3.  (Currently Amended) The rotorcraft of claim 1, wherein the wing is rotatable on the turntable during flight by at least 30° during flight.
4.  (Currently Amended) The rotorcraft of claim 1, wherein the wing is rotatable on the turntable during flight by at least 45° during flight.
5.  (Currently Amended) The rotorcraft of claim 1, wherein the wing is rotatable on the turntable during flight by 60° during flight..
6.  (Currently Amended) The rotorcraft of claim 1, wherein the wing has a span of at least 80 feet.
7-14. (Canceled) 
15. (Currently Amended) The rotorcraft of claim 1, wherein the left and right tiltrotors have rotor blades that extend laterally beyond left and right tips of the left and right sides of the wing, respectively.
16-19. (Canceled) 
20.  (Currently Amended) The method of claim 21, wherein the wing is rotated such that a line between the left and right tiltrotors is parallel to a longitudinal axis of the aircraft.
     21.  (Currently Amended) A method of operating an aircraft having a fuselage, a wing coupled to the fuselage, and left and right tiltrotors positioned on the wing, the method comprising:
operating the aircraft with the left and right tiltrotors in forward flight mode; and
while operating the aircraft, tilting the left and right tiltrotors to a vertical flight mode; and rotating the wing such that the left and right tiltrotors are at least partially positioned over the fuselage.
22-25.  (Canceled)
26.  (New) The rotorcraft of claim 25, wherein when the rotorcraft has a longitudinal axis, and the wing is rotatable on the turntable to a position substantially parallel to the longitudinal axis during flight.
27.  (New) The rotorcraft of claim 1, wherein a top of the fuselage is tapered such that the first and second nacelles positioned over the fuselage.
28.  (New) The rotorcraft of claim 27, wherein when the rotorcraft has a longitudinal axis, and the wing is rotatable on the turntable to a position substantially parallel to the longitudinal axis during flight.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642